JAGGARD, J.
(dissenting).
I dissent. The ordinance should be reasonably interpreted so as to effectuate the apparent legislative intent. The construction placed on it by the majority opinion is unreasonable, and if logically followed would prohibit a bar in a hotel renting rooms to guests. The purpose of the ordinance was to prevent “the wineroom evil.” The room here involved did not make possible the sale of liquors in secret apartments; and its use did not violate the plain intent of the ordinance. ■